
	
		II
		Calendar No. 525
		111th CONGRESS
		2d Session
		S. 1080
		[Report No. 111–255]
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2009
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			 August 5, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To clarify the jurisdiction of the Secretary of the
		  Interior with respect to the C.C. Cragin Dam and Reservoir, and for other
		  purposes.
	
	
		1.Land withdrawal and
			 reservation for Cragin Dam
			(a)DefinitionsIn this section:
				(1)Covered
			 landThe term covered land means the parcel of land
			 consisting of approximately 512 acres that—
					(A)is located in the
			 Counties of Coconino and Gila, Arizona; and
					(B)is comprised
			 of—
						(i)approximately 300
			 feet of the crest of the Cragin Dam and associated spillway;
						(ii)the reservoir
			 pool of the Cragin Dam that consists of approximately 250 acres; and
						(iii)the linear
			 corridor and project facilities that—
							(I)consist of
			 approximately 262 acres; and
							(II)are used
			 for—
								(aa)access to the
			 Cragin Dam; and
								(bb)the placement of
			 tunnels, pipelines, penstocks, and electric transmission lines with respect to
			 the Cragin Dam.
								(2)Cragin
			 DamThe term Cragin Dam means the C.C. Cragin Dam
			 and Reservoir (including each water and power facility associated with the C.C.
			 Cragin Dam and Reservoir).
				(3)DepartmentThe
			 term Department means the Department of the Interior.
				(4)DistrictThe
			 term District means the Salt River Project Agricultural
			 Improvement and Power District.
				(5)Linear
			 corridorThe term linear corridor means a
			 corridor—
					(A)the width of which
			 is approximately 200 feet;
					(B)the length of
			 which is approximately 11.5 miles;
					(C)of which
			 approximately 0.7 miles consists of an underground tunnel;
					(D)a portion of which
			 is located in—
						(i)sec. 31, sec. 32,
			 sec. 33, and sec. 34, T. 14 N., R. 11 E.;
						(ii)sec. 36, T. 14
			 N., R. 10 E.;
						(iii)sec. 4, sec. 5,
			 sec. 6, sec. 7, and sec. 8, T. 13 N., R. 11 E.;
						(iv)sec. 12, sec. 13,
			 sec. 24, sec. 25, sec. 35, and sec. 36, T. 13 N., R. 10 E.; and
						(v)sec. 1, sec. 11,
			 sec. 12, sec. 14, and sec. 23, T. 12 N., R. 10 E., of the Gila and Salt River
			 Meridians; and
						(E)as generally
			 depicted on the Map.
					(6)MapThe
			 term Map means the map entitled C.C. Cragin Dam and
			 Reservoir Land and dated June 17, 2008.
				(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
				(b)Withdrawal of
			 covered landSubject to valid existing rights, with respect to
			 reclamation, the covered land is permanently withdrawn from all forms
			 of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				(c)Jurisdiction of
			 Secretary of the InteriorThe Secretary of the Interior shall
			 have exclusive jurisdiction—
				(1)with respect to
			 the covered land withdrawn by subsection (b); and
				(2)to manage each
			 reclamation project carried out on the covered land in accordance with section
			 213(i) of the Arizona Water Settlements Act (Public Law 108–451; 118 Stat.
			 3532).
				(d)Responsibility
			 of Secretary of the Interior and DistrictIn accordance with
			 paragraphs (4)(B) and (5) of section 213(i) of the Arizona Water Settlements
			 Act (Public Law 108–451; 118 Stat. 3533), the Secretary of the Interior and the
			 District shall ensure the compliance of each activity carried out at the Cragin
			 Dam with each applicable Federal law (including regulations).
			(e)Map
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of the Interior shall file a copy of the Map
			 with—
					(A)each appropriate
			 committee of Congress;
					(B)the
			 Secretary;
					(C)the Governor of
			 the State of Arizona; and
					(D)the Archivist of
			 the United States.
					(2)Force and
			 effectEach copy of the Map filed under paragraph (1) shall have
			 the same force and effect as if included in this Act, except that the Secretary
			 of the Interior may correct clerical and typographical errors in the
			 Map.
				(f)Management
			 activities on covered land
				(1)In
			 generalIn accordance with paragraphs (2) and (3), the Secretary
			 of the Interior, in consultation with the District, may enter into a contract
			 with the Secretary to carry out management activities on the covered
			 land.
				(2)RequirementIn
			 carrying out a management activity under paragraph (1), the Secretary shall
			 ensure that the activity does not conflict with, or adversely affect, the
			 operation, maintenance, or repair of the Cragin Dam, as determined by the
			 Secretary of the Interior.
				(3)Authorized
			 management activitiesAuthorized management activities described
			 in paragraph (1) include any activity agreed to between the Secretary and the
			 Secretary of the Interior, including, with respect to the Cragin Dam—
					(A)the management
			 of—
						(i)recreation;
						(ii)wildland fire
			 activities;
						(iii)public conduct
			 and law enforcement;
						(iv)cultural
			 resources; and
						(v)other resources;
			 and
						(B)any other
			 appropriate management activity.
					(g)Access to Forest
			 Service roads
				(1)In
			 generalTo carry out the operation, maintenance, and repair of
			 the Cragin Dam, the Secretary—
					(A)shall authorize
			 employees of the Department and the District to use certain roads under the
			 jurisdiction of the Forest Service, as determined by the Secretary in
			 coordination with the Secretary of the Interior and the District; and
					(B)may not require
			 any individual described in subparagraph (A) to apply for, or possess, a
			 permit, license, or other similar document as a condition for authorization to
			 use any road described in that subparagraph.
					(2)Compliance with
			 Federal lawsIn carrying out an activity described in paragraph
			 (1) through the use of roads authorized under that paragraph, the Department
			 and the District shall comply with each applicable Federal law (including
			 regulations).
				
	
		1.Land withdrawal and
			 reservation for Cragin Project
			(a)DefinitionsIn
			 this section:
				(1)Covered
			 landThe term covered land means the parcel of land
			 consisting of approximately 512 acres, as generally depicted on the Map, that
			 consists of—
					(A)approximately 300 feet of
			 the crest of the Cragin Dam and associated spillway;
					(B)the reservoir pool of the
			 Cragin Dam that consists of approximately 250 acres defined by the high water
			 mark; and
					(C)the linear
			 corridor.
					(2)Cragin
			 projectThe term Cragin Project means—
					(A)the Cragin Dam and
			 associated spillway;
					(B)the reservoir pool of the
			 Cragin Dam; and
					(C)any pipelines, linear
			 improvements, buildings, hydroelectric generating facilities, priming tanks,
			 transmission, telephone, and fiber optic lines, pumps, machinery, tools,
			 appliances, and other District or Bureau of Reclamation structures and
			 facilities used for the Cragin Project.
					(3)DistrictThe
			 term District means the Salt River Project Agricultural
			 Improvement and Power District.
				(4)Land management
			 activityThe term land management activity
			 includes, with respect to the covered land, the management of—
					(A)recreation;
					(B)grazing;
					(C)wildland fire;
					(D)public conduct;
					(E)commercial activities
			 that are not part of the Cragin Project;
					(F)cultural
			 resources;
					(G)invasive species;
					(H)timber and hazardous
			 fuels;
					(I)travel;
					(J)law enforcement;
			 and
					(K)roads and trails.
					(5)Linear
			 corridorThe term linear corridor means a corridor
			 of land comprising approximately 262 acres—
					(A)the width of which is
			 approximately 200 feet;
					(B)the length of which is
			 approximately 11.5 miles;
					(C)of which approximately
			 0.7 miles consists of an underground tunnel; and
					(D)that is generally
			 depicted on the Map.
					(6)MapThe
			 term Map means sheets 1 and 2 of the maps entitled C.C.
			 Cragin Project Withdrawal  and dated June 17, 2008.
				(7)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
				(b)Withdrawal of covered
			 landSubject to valid existing rights, the covered land is
			 permanently withdrawn from all forms of—
				(1)entry, appropriation, or
			 disposal under the public land laws;
				(2)location, entry, and
			 patent under the mining laws; and
				(3)disposition under all
			 laws pertaining to mineral and geothermal leasing or mineral materials.
				(c)Map
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of the Interior, in coordination with the Secretary,
			 shall prepare a map and legal description of the covered land.
				(2)Force and
			 effectThe map and legal description prepared under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary of the Interior may correct clerical and typographical
			 errors.
				(3)AvailabilityThe
			 map and legal description prepared under paragraph (1) shall be on file and
			 available for public inspection in the appropriate offices of the Forest
			 Service and Bureau of Reclamation.
				(d)Jurisdiction and
			 duties
				(1)Jurisdiction of the
			 Secretary of the Interior
					(A)In
			 generalExcept as provided in subsection (e), the Secretary of
			 the Interior, acting through the Commissioner of Reclamation, shall have
			 exclusive administrative jurisdiction to manage the Cragin Project in
			 accordance with this Act and section 213(i) of the Arizona Water Settlements
			 Act (Public Law 108–451; 118 Stat. 3533) on the covered land.
					(B)InclusionNotwithstanding
			 subsection (e), the jurisdiction under subparagraph (A) shall include access to
			 the Cragin Project by the District.
					(2)Responsibility of
			 Secretary of the Interior and districtIn accordance with
			 paragraphs (4)(B) and (5) of section 213(i) of the Arizona Water Settlements
			 Act (Public Law 108–451; 118 Stat. 3533), the Secretary of the Interior and the
			 District shall—
					(A)ensure the compliance of
			 each activity carried out at the Cragin Project with each applicable Federal
			 environmental law (including regulations); and
					(B)coordinate with
			 appropriate Federal agencies in ensuring the compliance under subparagraph
			 (A).
					(e)Land management
			 activities on covered land
				(1)In
			 generalThe Secretary shall have administrative jurisdiction over
			 land management activities on the covered land and other appropriate management
			 activities pursuant to an agreement under paragraph (2) that do not conflict
			 with, or adversely affect, the operation, maintenance, or replacement
			 (including repair) of the Cragin Project, as determined by the Secretary of the
			 Interior.
				(2)Interagency
			 agreementThe Secretary and the Secretary of the Interior, in
			 coordination with the District, may enter into an agreement under which the
			 Secretary may—
					(A)undertake any other
			 appropriate management activity in accordance with applicable law that will
			 improve the management and safety of the covered land and other land managed by
			 the Secretary if the activity does not conflict with, or adversely affect, the
			 operation, maintenance, or replacement (including repair) of the Cragin
			 Project, as determined by the Secretary of the Interior; and
					(B)carry out any emergency
			 activities, such as fire suppression, on the covered land.
					
	
		August 5, 2010
		Reported with an amendment
	
